                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
C. GRIFFIN,
                                                         OPINION AND ORDER
                     Plaintiff,
       v.
                                                              19-cv-277-bbc
UW SYSTEM BOARD OF REGENTS,
UNIVERSITY OF WISCONSIN-
MILWAUKEE, MARK MONES,
KRISTEN BOEHM, TIMOTHY
OPGENORTH, KIRSTEN
ARCHAMBEAU, CHERYL ANDRES and
JOHN/JANE DOE(S),

                     Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       In this civil action, pro se plaintiff C. Griffin, a former student at defendant

University of Wisconsin-Milwaukee, alleges that defendants (1) subjected her to harassment

and discrimination because of her race, gender and national origin, in violation of Title VI

of the Civil Rights Act of 1964 and the equal protection clause of the Fourteenth

Amendment (as enforced through 42 U.S.C. § 1983); and (2) carried out a fraudulent

scheme to charge her higher tuition as a non-Wisconsin resident in violation of the

Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §1962(c). Before

the court is defendants’ motion to dismiss all of plaintiff’s claims except for her Title VI

claim against the Board of Regents. Dkt. #7. Specifically, defendants argue that the

university is not a suable entity, the Board of Regents is not a “person” for purposes of §

1983, the Eleventh Amendment bars plaintiff’s RICO claim against the Board of Regents

and plaintiff’s allegations against the individual defendants are insufficient to state any

federal claim.
       For the reasons stated below, I am dismissing the University of Wisconsin-Milwaukee

as a defendant, dismissing all of plaintiff’s equal protection and RICO claims and dismissing

plaintiff’s Title VI claims against the individual defendants. Thus, the only claim remaining

in this lawsuit will be plaintiff’s Title VI claim against the Board of Regents.

       In resolving a motion to dismiss, the court must take all well-pled facts in the

complaint as true and draw all reasonable inferences in favor of plaintiff.            Reger

Development, LLC v. National City Bank, 592 F.3d 759, 763 (7th Cir. 2010). Plaintiff

alleges the following facts in her complaint.




                                 ALLEGATIONS OF FACT

       Plaintiff is an African American woman and a life-long resident of Wisconsin.

Defendant University of Wisconsin-Milwaukee is a public university and recipient of state

and federal funds, offering degrees and course work in undergraduate, graduate, professional

and research programs. Defendant Board of Regents is the governing body of the University

of Wisconsin System. Defendants Mark Mones, Kristen Boehm, Timothy Opgenorth,

Kirsten Archambeau, Cheryl Andres and John and Jane Doe(s) are employees or agents of

either the university or the Board of Regents.

       Plaintiff is a former student of the university. She completed approximately 15

credits of course work with excellent grades. When plaintiff first applied to the university,

defendants subjected her to “strange, bizarre, and harassing behavior,” including requiring

her to complete unnecessary “to do tasks” as a prerequisite to admission that defendants did



                                                2
not require of similarly-situated applicants of a different race, gender or national origin than

plaintiff. (Plaintiff does not identify her national origin.)

       Defendants use an admission “flagging” system that mischaracterized plaintiff and

other African American applicants as non-Wisconsin residents and subjected them to higher

tuition rates than Wisconsin residents paid. Defendants use Google to verify the residency

status of African American women but not any other students. They also created rules that

apply only to plaintiff in order to bill her at higher rates than similarly-situated students not

of her race, gender or national origin. Defendants have denied plaintiff financial aid, waivers

and other opportunities provided to similarly-situated students not of her race, gender or

national origin. On at least two occasions, defendants have used the United States mail and

interstate wire communications to carry out a scheme to defraud her and subject her to “false

and outrageous” billing. As a result, plaintiff has been forced to withdraw as a student and

discontinue her education because defendants have placed “holds” on her academic record

for nonpayment of these fees.

       Plaintiff attaches several invoices and documents to her complaint, including a

December 21, 2018 letter from defendant Archambeau (accounts receivable manager), who

explained that the bills sent to her were for past-due summer and fall tuition and fees. Dkt.

1-1. In the letter, Archambeau acknowledged that plaintiff disputed the validity of the bills

and told her to contact the undergraduate admissions residency coordinator to address any

questions or concerns she may have about her residency determination.




                                               3
                                           OPINION

                                      A. Legal Standard

       A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the complaint’s legal

sufficiency. A complaint survives a motion to dismiss if it “contain[s] sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”      Id.   “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. The Court of Appeals for the Seventh Circuit has explained that it is

generally sufficient that the “complaint contain[] factual allegations identifying (1) who

discriminated against [the plaintiff]; (2) the type of discrimination that occurred; and (3)

when the discrimination took place.” McCauley v. City of Chicago, 671 F.3d 611, 617 (7th

Cir. 2011). See also Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010)

(“[P]laintiff must give enough details about the subject-matter of the case to present a story

that holds together.”).




                     B. Defendant University of Wisconsin-Milwaukee

       Defendants contend that the University of Wisconsin-Milwaukee is not an entity that

can sue or be sued. Federal Rule of Civil Procedure 17(b)(3) provides that the capacity of



                                                4
an entity to sue or be sued shall be determined by the law of the state where the court is

located, which in this case is Wisconsin. There is no statute granting individual university

institutions belonging to the University of Wisconsin system the power to sue or be sued,

and courts addressing the issue have not found the universities making up the University of

Wisconsin System to be suable entities under Wisconsin law. Derby v. University of

Wisconsin, 54 F.R.D. 599, 600 (E.D. Wis. 1972) (dismissing suit against two University of

Wisconsin institutions because they are not “natural or legal persons”); Tadder v. University

of Wisconsin-Rock County, 2013 WL 3943498, at *2 (W.D. Wis. July 30, 2013) (citing

Derby and Alawiye v. University of Wisconsin-Madison, 2006 WL 2161309, *1 (W.D. Wis.

July 25, 2006) (dismissing suit against university because it is a non-suable entity)). See also

Whiting v. Marathon County Sheriff’s Department, 382 F.3d 700, 704 (7th Cir. 2004)

(holding that sheriff’s department not subject to suit because it is not separate legal entity

from county government that it serves). Rather, it is the Board of Regents that has primary

responsibility for the governance of the University of Wisconsin system. Wis. Stat. §

36.09(1). The board possesses “all powers necessary or convenient for the operation of the

system,” including designating individual institutions or universities to be part of the system.

Wis. Stat. §§ 36.03, 36.05(9) and 36.09(1)(L). Therefore, the university will be dismissed

as a defendant in this case.




                                               5
                                B. Equal Protection Claims

       Plaintiff generally alleges that the Board of Regents and the individual defendants

violated her rights under the equal protection clause by requiring her to meet admissions

requirements not applicable to other individuals, improperly designating her as a non-

Wisconsin resident and billing her at a higher tuition rate because of her race, gender and

national origin. As an initial matter, defendants correctly point out that only “persons” are

subject to suit under § 1983. Will v. Michigan Department of State Police, 491 U.S. 58, 71

(1989) (“[N]either a State nor its officials acting in their official capacities are ‘persons’

under § 1983.”); Thomas v. Illinois, 697 F.3d 612, 613-14 (7th Cir. 2012) (same). Because

the Board of Regents is a state entity not subject to suit under § 1983, plaintiff’s equal

protection claims against the board must be dismissed.

       With respect to plaintiff’s claims against Mones, Boehm, Opgenorth, Archambeau,

Andres and the Doe defendants, defendants point out that an individual cannot be held

liable under § 1983 unless he or she personally caused or participated in the alleged

violation. Kuhn v. Goodlow, 678 F.3d 552, 555-56 (7th Cir. 2012) (defendant cannot be

held liable under § 1983 unless he was personally involved in alleged conduct); Odogba v.

Wisconsin Department of Justice, 22 F. Supp. 3d 895, 909 (E.D. Wis. 2014). Therefore,

to state a claim under either statute, plaintiff must connect the individual defendants with

an alleged violation. Bank of America, N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013)

(“Each defendant is entitled to know what he or she did that is asserted to be wrongful.”).

       Plaintiff has failed to allege how any of the individual defendants personally



                                              6
participated in or knowingly condoned the alleged harassment and discrimination that form

the basis of her equal protection claims. Not only does plaintiff fail to identify any actions

taken by the individual defendants, she does not even mention them in the body of her

complaint, apart from generally stating that they “participated” in discrimination. Although

plaintiff attaches to the complaint a copy of a letter sent by defendant Archambeau, it shows

only that Archambeau was forwarding two outstanding bills.            Although some of the

individual defendants may be high-level administrators or officials, they cannot be found

liable for damages on the basis of respondeat superior or other forms of vicarious liability.

Ashcroft v. Iqbal, 556 U.S. 662, 675-77 (2009); T.E. v. Grindle, 599 F.3d 583, 588 (7th

Cir. 2010); Collegians for a Constructive Tomorrow-Madison v. Regents of University of

Wisconsin System, 820 F. Supp. 2d 932, 948 (W.D. Wis. 2011). Further, any “contention

that any public employee who knows (or should know) about a wrong must do something

to fix it is just an effort to evade, by indirection, [the well-established Supreme Court] rule

that public employees are responsible for their own misdeeds but not for anyone else’s.”

Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). Because plaintiff’s allegations

against Mones, Boehm, Opgenorth, Archambeau, Andres and the Doe defendants are

insufficient to suggest that any of these individuals had any personal involvement in the

alleged wrongdoing, plaintiff’s equal protection claims against them will be dismissed.




                                               7
                                 C. Civil Racketeering Claims

       Under 18 U.S.C. § 1962(c), it is “unlawful for any person employed by or associated

with any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise’s affairs through a pattern of racketeering activity or collection of unlawful debt.”

It is also unlawful “for any person to conspire to violate the provisions of subsection . . . (c).”

18 U.S.C. § 1962(d). However, the Court of Appeals for the Seventh Circuit has cautioned

that “[a]lthough 18 U.S.C. § 1964(c) provides a private civil action to recover treble

damages for violations of RICO’s substantive provisions, the statute was never intended to

allow plaintiffs to turn garden-variety state law fraud claims into federal RICO actions.”

Jennings v. Auto Meter Products, Inc., 495 F.3d 466, 472 (7th Cir. 2007) (citing Sedima,

S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479, 481 (1985)).

       To allege a civil RICO claim, plaintiff must show: “(1) conduct (2) of an enterprise

(3) through a pattern (4) of racketeering activity.” Sabrina Roppo v. Travelers Commercial

Ins. Co., 869 F.3d 568, 588 (7th Cir. 2017) (quoting Vicom, Inc. v. Harbridge Merchant

Services, Inc., 20 F.3d 771, 778 (7th Cir. 1994)). Because plaintiff alleges that the scheme

to charge her a higher tuition involved wire and mail fraud, her RICO claims are governed

by Rule 9(b) of the Federal Rule of Civil Procedure, which requires a plaintiff to “state with

particularity the circumstances constituting fraud or mistake.” In order to satisfy this

standard, plaintiff must allege two predicate acts of fraud, and for each act, “the identity of

the person who made the misrepresentation, the time, place and content of the



                                                 8
misrepresentation, and the method by which the misrepresentation was communicated to

the plaintiff.” Goren v. New Vision International, Inc., 156 F.3d 721, 729 (7th Cir. 1998),

modified on other grounds by Brouwer v. Raffensperger, Hughes & Co., 199 F.3d 961 (7th

Cir. 2000) (quoting Vicom, 20 F.3d at 777).

       As defendants contend, plaintiff has failed to allege an enterprise, conduct or a

pattern of racketeering activity with sufficient particularity to state a claim under RICO. To

satisfy the enterprise element, plaintiff must make sufficient allegations to show “an ongoing

‘structure’ of persons associated through time, joined in purpose, and organized in a manner

amenable to hierarchical or consensual decision-making.” Jennings v. Emry, 910 F.2d 1434,

1440 (7th Cir. 1990) (citations omitted).         Plaintiff’s conclusory allegations about a

fraudulent scheme to collect false or overinflated tuition payments fall far short of showing

that the Board of Regents and the various university employees named as defendants

conspired in an ongoing structure of joint decision-making to harm plaintiff. Goren, 156

F.3d at 730 (“‘[L]umping together’ of defendants is clearly insufficient to state a RICO claim

under § 1962(c).”). Although plaintiff argues in her response brief that the individual

defendants all participated in email communications with her regarding her tuition, this does

not mean that these individuals intentionally conspired with each other to defraud her.

Reves v. Ernst & Young, 507 U.S. 170, 185 (1993) (RICO “liability depends on showing

that the defendants conducted or participated in the conduct of the ‘enterprise’s affairs,’ not

just their own affairs.”); Limestone Development Corp. v. Village of Lemont, Illinois, 520

F.3d 797, 803 (7th Cir. 2008) (“RICO cases, like antitrust cases, are ‘big’ cases and the

defendant should not be put to the expense of big-case discovery on the basis of a threadbare

                                              9
claim.”). Plaintiff also fails to identify any specific acts that defendants committed or how

their actions may have constituted “racketeering activity.” Sundsmo v. Calkins, 2015 WL

1715667, at *4 (W.D. Wis. Apr. 15, 2015) (finding same). Accordingly, plaintiff’s civil

RICO claims must be dismissed for her failure to state a claim upon which relief may be

granted.




                        D. No Individual Liability Under Title VI

       Finally, defendants contend that because Title VI authorizes discrimination suits only

against programs receiving federal financial assistance, 42 U.S.C. § 2000d, the individual

defendants may not be held liable for violations of Title VI. Although neither the United

States Supreme Court nor the Court of Appeals for the Seventh Circuit has addressed this

issue directly, the answer can be found in Title IX of the Civil Rights Act, which was

“modeled after Title VI” and “operate[s] in the same manner.” Rogers v. Office of the

Attorney General, 2017 WL 2864950, at *2 (N.D. Ind. July 5, 2017) (quoting Gebser v.

Lago Vista Independent School District, 524 U.S. 274, 286 (1998)); Raven v. MATC, 2009

WL 10677318, at *2 (W.D. Wis. Oct. 20, 2009) (same). See also C.S. v. Couch, 843 F.

Supp. 2d 894, 905 n.14 (N.D. Ind. 2011) (noting same in dicta). The Court of Appeals for

the Seventh Circuit has held that a Title IX claim can be brought only against a recipient of

federal grant money and not an individual. Smith v. Metropolitan School District Perry

Township, 128 F.3d 1014, 1019-20 (7th Cir. 1997) (discussing Congress’s rationale for




                                             10
limiting private rights of action under Title IX). See also Raven, 2009 WL 10677318, *2

(relying on same to dismiss individual Title VI claims).

       Plaintiff’s allegations do not suggest that the individual defendants are themselves

recipients of federal funds, and plaintiff did not offer any argument to that effect in her

response to the motion to dismiss. Further, the mere fact that defendants are employed by

the state government does not mean that they are recipients of federal funds. Rogers, 2017

WL 2864950, at *3. Therefore, plaintiff’s Title VI claims against individual defendants will

be dismissed. Plaintiff may proceed on her Title VI claim against the Board of Regents,

which is the only remaining claim in this lawsuit.




                                         ORDER

       IT IS ORDERED that

       1. Defendants’ motion for partial dismissal, dkt. #7, is GRANTED.

       2. All of plaintiff’s claims except for her claim against the University System Board

of Regents under Title VI of the Civil Rights Act of 1964, are DISMISSED.




                                            11
      3. Defendants University of Wisconsin-Milwaukee, Mark Mones, Kristen Boehm,

Timothy Opgenorth, Kirsten Archambeau, Cheryl Andres and John and Jane Doe(s) are

DISMISSED.

      Entered this 16th day of October, 2019.


                                       BY THE COURT:

                                       /s/
                                       ______________________
                                       BARBARA B. CRABB
                                       District Judge




                                         12
